                                                          1                               UNITED STATES DISTRICT COURT

                                                          2                                     DISTRICT OF NEVADA

                                                          3
                                                                UNITED STATES OF AMERICA,                       CASE NO. 2:17-cr-00255-APG-CWH
                                                          4
                                                                                 Plaintiff,
                                                          5                                                     ORDER
                                                                     vs.
                                                          6
                                                                ANTHONY TYNER
                                                          7
                                                                                 Defendant.
                                                          8

                                                          9

                                                         10          Based upon the stipulation of counsel, and good appearing, IT IS HEREBY ORDERED

                                                         11   that defendant’s reply brief for Compassionate Release shall be due on or before June 2, 2021.
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                         12
  KATHLEEN BLISS LAW PLLC




                                                         13
      HENDERSON NEVADA 89012




                                                         14
                                    TEL – 702.463.9074




                                                         15           May 13, 2021
                                                              DATED:____________________

                                                         16

                                                         17

                                                         18

                                                         19
                                                                                                          ________________________________________
                                                                                                          THE HONORABLE ANDREW P. GORDON
                                                         20                                               UNITED STATES DISTRICT JUDGE

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                        Page 3 of 3
